Case: 09-50377   Document: 00511019924   Page: 1   Date Filed: 02/03/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               February 3, 2010
                                 No. 09-50377
                               c/w No. 09-50378             Charles R. Fulbruge III
                              Summary Calendar                      Clerk



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

NOE REYES BARRAZA-MONTES DE OCA, also known as Jose Luis Marquez,
also known as Noe Barraza-Reyes, also known as Noe Montes-Barraza,

                                       Defendant-Appellant
________________________________________________________________________

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

NOE REYES BARRAZA-MONTES DE OCA, also known as Noe Montes-De Oca,
also known as Jose Luis Marquez, also known as Noe Barraza-Reyes, also known
as Noe Reyes-Barraza-Montes,

                                          Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:08-CR-3407-1
                             USDC No. 3:05-CR-9-1
   Case: 09-50377         Document: 00511019924 Page: 2            Date Filed: 02/03/2010
                                      No. 09-50377
                                    c/w No. 09-50378

Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Noe Reyes Barraza-Montes De Oca (Barraza) appeals following his guilty-
plea conviction of, and sentence for, illegal reentry and the concomitant
revocation of his supervised release related to a prior conviction for illegal
reentry. Barraza was sentenced to 41 months’ imprisonment and a consecutive
18-month term of imprisonment for violating the terms of his supervised release.
       Barraza contends that his 41-month sentence is unreasonable because it
is greater than necessary to satisfy the sentencing goals in 18 U.S.C. § 3553(a).
Barraza argues that the non-violent nature of the illegal reentry offense and his
motive for reentering mitigate the seriousness of the offense. Barraza also
argues that § 2L1.2 double-counts criminal history without an empirical basis.
Barraza’s appellate arguments fail to establish that his sentence was
unreasonable.1
       Barraza       contends      that   the    18-month       revocation     sentence   was
unreasonable because it constituted an additional punishment for his new
offense, instead of a penalty for his breach of trust for violating the terms of his
supervised release. Barraza also argues that the sentence was unreasonable
because it was imposed consecutively to the sentence for illegal reentry.
Barraza’s appellate arguments fail to establish that his sentence was
unreasonable or plainly unreasonable.2
       The sentences are AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
           See Gall v. United States, 552 U.S. 38, 51 (2007).
       2
           See United States v. Jones, 484 F.3d 783, 791–92 (5th Cir. 2007).

                                                2